HENRIOD, Chief Justice
(concurring).
I concur. So doing I would like to observe two things : 1) I believe that defendant did preserve an appealable right to object on the ground of improper joinder of causes by objecting at the trial level that indispensable parties (assignors) were not joined, — which to me was a sort of Siamese twin situation, one being tantamount to the other, and 2) if this case were decided otherwise, a person could have one claim by assignment, and then could go around gathering up ten others against a defendant, all unrelated, and force the defendant to meet all of them in one suit, with a single filing fee and before a single jury. For example, on a contingent compensation basis he could acquire claims against a defendant, whether they be real or illusory, for assault and battery, liability on a promissory note, reformation of a deed, cancellation of an instrument for fraud, alienation of affections, invasion of the right of privacy, violation of an agency agreement, claim for wrongful death, damages for negligent collision, violation of a patent right, a claim for water damage, invasion of the rights of a beleaguered husband’s wife, selling adulterated food, kicking the neighbors’ trespassing kid off his property, and even quo warranto ouster proceedings, — all before one bewildered jury, — and all for a $17 filing fee.
I think Rule 18(a) never was intended to produce such ridiculosity, but was intended to apply to one assignor who might have multiple claims against the defendant, processable through one legitimate as-signee, and that if there be any inconsistency between that rule and Rule 20, titled “Permissive Joinder” the latter is conclusive in requiring that even if there could be a joinder the claims must at least arise out of the same transaction, — a circumstance wholly absent here.